Citation Nr: 1048053	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left 
wrist crepitus status post left arm injury.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 



INTRODUCTION

The Veteran had inactive duty for training from January 2002 to 
June 2002.  He also served on active duty from June 2004 to July 
2005 and from September 2007 to November 2008.  The Veteran had 
service in Iraq and was awarded the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That decision granted service connection for 
left wrist crepitus status post left arm injury and assigned a 
noncompensable evaluation effective from August 1, 2005.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

The Board remanded the case in March 2010 for further 
development.  That development was completed, and the Appeals 
Management Center (AMC) issued a rating decision in September 
2010, which increased the evaluation to 10 percent effective from 
September 2010.  The case has since been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The Veteran has indicated that he was seeking a 10 percent 
disability evaluation for his service-connected left wrist 
disability.

2.  A September 2010 rating decision granted a 10 percent 
schedular rating for left wrist crepitus status post left arm 
injury effective from August 1, 2005.

3.  A 10 percent disability evaluation is the maximum schedular 
rating available for limitation of motion of the wrist.  


CONCLUSION OF LAW

The criteria have been met for dismissal of the appeal.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2010); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2006, the RO granted service connection for left wrist 
crepitus status post left arm injury and assigned a 
noncompensable rating effective from August 1, 2005.  The Veteran 
disagreed with that rating, and this appeal ensued.

During the pendency of the appeal, a September 2010 rating 
decision granted a 10 percent disability evaluation for the 
Veteran's service-connected left wrist disability effective from 
August 1, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2010).  Applicable law mandates that when a veteran seeks 
an increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  However, the Board notes that a 10 percent 
disability evaluation is the maximum schedular rating available 
under Diagnostic Code 5215.  

Moreover, the Veteran indicated in his August 2007 VA Form 9 that 
he wanted a 10 percent disability evaluation for his disability.  
Indeed, in AB V. Brown, the United States Court of Appeals for 
Veterans Claims (Court) indicated that it did not hold that a 
claimant never limit a claim or appeal to the issue of 
entitlement to a particular disability rating.  Cf. Hamilton v. 
Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly 
indicates an intent that adjudication of certain specific claims 
not proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his or 
her representative").

The Veteran has not raised any contentions for a higher rating; 
and, therefore, the Board concludes that there has been a full 
grant of benefits sought on appeal.  As such, there remain no 
allegations of errors of fact or law for appellate consideration. 
Accordingly, the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202.  



ORDER

The appeal is dismissed.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


